DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2011 has been entered.

Allowable Subject Matter
Claims 1-4, 6-9, 13-15, and 17-22, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1-4 and 6-7, the prior art does not teach or suggest either alone or in combination an apparatus comprising: determine a set of trim settings for the array of memory cells such that the array of memory cells have operational characteristics comprising a desired life span in response to being operated with the determined set of trim settings, wherein the determined set of trim settings are 
Regarding claims 8-9 and 13, the prior art does not teach or suggest either alone or in combination an apparatus comprising: determine a set of trim settings for the array of memory cells by performing an algorithm to calculate a trim setting configuration based on the monitored storage density characteristics of the array of memory cells, wherein the algorithm calculates a number of programming signals in a programming operation and a number of bits per cells for the trim setting configuration for the trim setting configuration and wherein the trim setting configuration of the set of trim settings are calculated to change the storage density characteristics of the array of memory cells from the monitored storage density characteristics associated with a prior trim setting configuration having a prior number of programming signals in a programming operation and a prior number of bits per cells for the trim setting configuration to desired storage density characteristics and in combination with other limitations.
Regarding claims 14-15, 17-19, the prior art does not teach or suggest either alone or in combination a method comprising: performing an algorithm to calculate a 
Regarding claims 20-30, the prior art does not teach or suggest either alone or in combination a method comprising: configuring a set of trim settings for the memory device based on the monitored operational characteristics of the memory device, wherein the set of trim settings include the number of trim setting parameters that are determined by performing an algorithm to calculate a trim setting configuration to change the operational characteristics of the memory device from the monitored operational characteristics to desired operational characteristics, wherein the trim setting configuration changes at least one of the programming signal magnitude, the sensing signal magnitude, the erase signal magnitude, the programming signal length, the erase signal length, the sensing signal length, the number of bits per cell, the number of programming signals in the programming operation, the number of sensing signals in the sensing operation, and the allowable programming operation rate and wherein the monitored operational characteristics are based on a prior trim setting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825